Filed 12/23/19   Case 19-14823   Doc 28
Filed 12/23/19   Case 19-14823   Doc 28
Filed 12/23/19   Case 19-14823   Doc 28
Filed 12/23/19                                        Case 19-14823                                                     Doc 28



                 1          I, declare and state as follows:
                 2          I am over the age of eighteen years, employed in the County of Orange, State of
                 3   California, and not a party to the within action. My business address is: 17151 Newhope Street,
                 4   Suite 203, Fountain Valley, CA 92708.
                 5           On December 23, 2019, I served the within: OPPOSITION TO EMERGENCY
                     VERIDIED MOTION FOR INJUNCTION AND ORDER TO SHOW CAUSE WHY
                 6   SANCTIONS SHOULD NOT BE IMPOSED ON KEENAN MCCLENAHAN AND
                 7   EDWARD T. WEBER AND FRESNO COUNTY SHERIFF’S DEPUTY III JAVIER
                     PUENTE AND ASSOCIATE DEPUTY HICKS AND UNKNOWN SUPERVISOR on the
                 8   parties in said action by placing a true copy thereof enclosed in a sealed envelope addressed as
                     follows:
                 9
             10      Debtor – PRO SE
                     Glenn W. Bever
             11      466 W Tenaya Ave
                     Clovis, CA 93612
             12
             13      Trustee
                     Michael H. Meyer
             14      PO Box 28950
                     Fresno, CA 93729-8950
             15
             16      U.S. Trustee
                     Office of the U.S. Trustee
             17      United States Courthouse
                     2500 Tulare Street, Room 1401
             18
                     Fresno, CA 93721
             19
                            By regular US Mail: I caused such envelope with postage fully prepaid to be placed in the
             20
             21      United States Mail at Fountain Valley, California.

             22             I declare under penalty of perjury under the laws of the State of California and the United
             23      States of America that the foregoing is true and correct.
             24
             25
                     Dated: December 23, 2019                      ___________________________
             26                                                          Crystal Dalton
             27
             28
